DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable storage medium” is only define as not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire in paragraph 0077 of the specification, but does not exclude signal such as acoustic. Please amendment to Office approved language “non-transitory computer readable media” to overcome rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the processor being configured to perform operation” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearney et al (US 2020/0364624).
Claim 1:
Kearney et al (US 2020/0364624) teaches the following subject matter:
A method for training an artificial intelligence (AI) system for improved health screening (figure 1 and 0058 teaches perform outcome and indicating the condition of the patient; 0345 teaches diagnostic prediction of healthy or carious lesion detected invasive of a patient), the method comprising: 
receiving, by the Al system, training images, wherein the Al system includes a combined Al model comprising one or more Al models (0008 teaches images are dental (health screening of oral/dental) of subject; 0074-0077 teaches training of convolutional neural network (AI or CNN) with inputs training data entries such as images from 0008, where 0077 detail the AI to be CNN; 0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output); 
utilizing, by the Al system, one or more Al models that each analyze the training images, wherein the one or more Al models include respective objective functions (0009 teaches objective function such as using dental images for assessment of patient orientation, anatomy, comorbidities, past medical treatment, age, patient identification, treatment appropriateness, and time series information, where 0073-0077, especially 0077 teach the use of CNN for this objective function and 0234-0236 teaches plurality of AIs are used); 
receiving, from the one or more Al models, the respective objective functions obtained after each of the one or more Al models are separately trained (0234-0236 teaches independent (separately) trained CNNs and DNNs each with a prediction (objective functions)); and 
submitting a combined weighted objective function to train the Al system, wherein the combined weighted objective function is a weighted combination of the respective objective functions from each of the one or more Al models (0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output).

Claim 2:
The method of claim 1, wherein the one or more Al models include classification Al criteria, wherein the classification Al criteria are used to classify whether a first image of the training images indicates that a user likely has cancer or that the user is likely cancer-free (0082 teaches the use of first set of training data entries, where above teaches these are the first input dental image; figure 1 and 0058 teaches perform outcome and indicating the condition of the patient; 0345 teaches diagnostic prediction of healthy (cancer-free) or carious lesion detected invasive (cancer) of a patient (user)).

Claim 3:
The method of claim 2, wherein the respective objective functions include a classification loss function (0129teaches consideration of loss function to classified, where 0137-0139, 0146, 0152-0153, 0350, 0358 teaches further detail of application of classification loss function; 0364 teaches CNN according to loss function, where one ordinary skill in the art knows that CNN is commonly use for image classification for training data entry (above teach data entries as dental images))

Claim 8:
The method of claim 1, wherein the one or more Al models are deep learning models utilizing a convolutional neural network architecture (0077 teaches the use of CNN (convolutional neural network); 0119, 0153, 0172 teaches the use of CNN and detail of its layers).

Claim 9:
The method of claim 1, wherein the one or more Al models utilize a first set of common layers (0063 teaches common layer of convolutional neural network such as funny connected layer; 0153 teaches convolutional first and last layers; 0236-0238 teaches first and last layers, multiple hidden layers of deep neural network, convolutional neural network and other type of neural network. One ordinary in the art know the anatomy of the neural network to have layers such as first (input), hidden layer(s) and output layer, these are view common layers of an AI (including CNN or DNN)).

Claim 10:
Kearney et al teach the following subject matter:
A system (figure 3 teaches a system) comprising: 
a memory (0039 teaches memory; 0252-0254 teach use of memory); and 
a processor in communication with the memory (0252 teaches processor with memory; 0259 teaches connecting by using bus of processor and memory), the processor being configured to perform operations comprising: 
P202001961US01Page 29 of 33receiving training images (0008 teaches images are dental (health screening of oral/dental) of subject; 0074-0077 teaches training of convolutional neural network (AI or CNN) with inputs training data entries such as images from 0008, where 0077 detail the AI to be CNN; 0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output); 
utilizing one or more Al models that each analyze the training images, wherein the one or more Al models include respective objective functions (0009 teaches objective function such as using dental images for assessment of patient orientation, anatomy, comorbidities, past medical treatment, age, patient identification, treatment appropriateness, and time series information, where 0073-0077, especially 0077 teach the use of CNN for this objective function and 0234-0236 teaches plurality of AIs are used); 
receiving, from the one or more Al models, the respective objective functions obtained after each of the one or more Al models are separately trained (0234-0236 teaches independent (separately) trained CNNs and DNNs each with a prediction (objective functions)); and 
submitting a combined weighted objective function to train the Al system, wherein the combined weighted objective function is a weighted combination of the respective objective function from each of the one or more Al models (0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output).

Claim 11:
Kearney et al teach:
The system of claim 10, wherein the one or more Al models include classification Al criteria, wherein the classification Al criteria are used to classify whether a first image of the training images indicates that a user likely has cancer or that the user is likely cancer-free (0082 teaches the use of first set of training data entries, where above teaches these are the first input dental image; figure 1 and 0058 teaches perform outcome and indicating the condition of the patient; 0345 teaches diagnostic prediction of healthy (cancer-free) or carious lesion detected invasive (cancer) of a patient (user)).

Claim 12:
Kearney et al teach:
The system of claim 11, wherein the respective objective functions include a classification loss function (0129teaches consideration of loss function to classified, where 0137-0139, 0146, 0152-0153, 0350, 0358 teaches further detail of application of classification loss function; 0364 teaches CNN according to loss function, where one ordinary skill in the art knows that CNN is commonly use for image classification for training data entry (above teach data entries as dental images)).

Claim 19:
Kearney et al teach the following subject matter:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith (0254 teaches computer readable media), the program instructions executable by a processor to cause the processor to perform operations, the operations comprising: 
receiving training images (0008 teaches images are dental (health screening of oral/dental) of subject; 0074-0077 teaches training of convolutional neural network (AI or CNN) with inputs training data entries such as images from 0008, where 0077 detail the AI to be CNN; 0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output); 
utilizing one or more Al models that each analyze the training images, wherein the one or more Al models include respective objective functions (0009 teaches objective function such as using dental images for assessment of patient orientation, anatomy, comorbidities, past medical treatment, age, patient identification, treatment appropriateness, and time series information, where 0073-0077, especially 0077 teach the use of CNN for this objective function and 0234-0236 teaches plurality of AIs are used); 
receiving, from the one or more Al models, the respective objective functions obtained after each of the one or more Al models are separately trained (0234-0236 teaches independent (separately) trained CNNs and DNNs each with a prediction (objective functions)); and 
P202001961US01Page 31 of 33submitting a combined weighted objective function to train the Al system, wherein the combined weighted objective function is a weighted combination of the respective objective function from each of the one or more Al models (0234-0236 teach where plurality of machine learning models (CNNs and DNNs) are independently trained with result of combining weighted prediction to obtain final prediction of output).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney et al (US 2020/0364624) in view of Jetley et al (US 2017/0308770).
Claim 4:
Kearney et al (US 2020/0364624) teaches all the subject matter above, but not the following which is taught by Jetley et al:
The method of claim 3, wherein the one or more Al models include attention map Al criteria, wherein the attention map Al criteria are used to generate attention maps, wherein the P202001961US01Page 28 of 33attention maps are representations of areas of the training images that the classification Al criteria utilized to make a classification (0016 teaches generation of an attention map for training a neural network; 0028 teaches The NN (neural network) training component 42 trains a neural network (NN) 64, such as a ConvNet. The neural network includes an ordered sequence of supervised operations (i.e., layers) that are learned on the set 60 of training images 62, and associated attention maps 56. In some embodiments, at least a part of the neural network 64 may be pre-trained on another task, such as categorization. The training component 42 is then used to adapt the (partially) pre-trained neural network to the saliency prediction task. 0070 teaches where the use of convolutional neural network (CNN) are used and for training).
Kearney et al and Jetley et al are both in the field of image analysis, especially the use of neural network such as CNN for medical image diagnosis such that the combine outcome is predictable.  
	Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the use of CNN of Kearney et al with attention map of Jetley et al for generation of saliency maps to optimizing an objective function over the training set for the neural network as disclosed by Jetley et al in Abstract.




Claim 5:
The method of claim 4, wherein the respective objective functions include an attention loss function (above Jetley et al teaches attention map (focus on local/region of interest) associate with CNN. Kearney et al teaches loss function associate with machine learning (CNN) in paragraph 0062; 0095 further teach to reduce loss function with the machine learning (CNN). One ordinary in the art would be interest in reducing the loss function of all input data, output data and generated data such as the attention map, such the application of loss function will be repeatedly apply to all generated data, such as attention map, to reduce error and to prevent compounding error at each stage of the analysis).

Claim 6:
The method of claim 5, wherein the one or more Al models include localization Al criteria, wherein the localization Al criteria are used to localize objects of interest on the first image (Kearney et al - 0086-0088 teaches the application of convolutional down sampling (use of CNN) of input original resolution that is pass through a discriminator, which would output better suited local image style characteristic for easier training).

Claim 7:
The method of claim 6, wherein the respective objective functions include a localization loss function (Kearney et al - 0086-0088 teaches the application of convolutional down sampling (use of CNN) of input original resolution that is pass through a discriminator, which would output better suited local image style characteristic for easier training, where 0087-0088 teaches application of loss function to local as well).

Claim 13:
Kearney et al (US 2020/0364624) teaches all the subject matter above, but not the following which is taught by Jetley et al:
The system of claim 12, wherein the one or more Al models include attention map Al criteria, wherein the attention map Al criteria are used to generate attention maps, wherein the attention maps are representations of areas of the training images that the classification Al criteria utilized to make a classification (0016 teaches generation of an attention map for training a neural network; 0028 teaches The NN (neural network) training component 42 trains a neural network (NN) 64, such as a ConvNet. The neural network includes an ordered sequence of supervised operations (i.e., layers) that are learned on the set 60 of training images 62, and associated attention maps 56. In some embodiments, at least a part of the neural network 64 may be pre-trained on another task, such as categorization. The training component 42 is then used to adapt the (partially) pre-trained neural network to the saliency prediction task. 0070 teaches where the use of convolutional neural network (CNN) are used and for training).
Kearney et al and Jetley et al are both in the field of image analysis, especially the use of neural network such as CNN for medical image diagnosis such that the combine outcome is predictable.  
	Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the use of CNN of Kearney et al with attention map of Jetley et al for generation of saliency maps to optimizing an objective function over the training set for the neural network as disclosed by Jetley et al in Abstract.




Claim 14:
The system of claim 13, wherein the respective objective functions include an attention loss function ((above Jetley et al teaches attention map (focus on local/region of interest) associate with CNN. Kearney et al teaches loss function associate with machine learning (CNN) in paragraph 0062; 0095 further teach to reduce loss function with the machine learning (CNN). One ordinary in the art would be interest in reducing the loss function of all input data, output data and generated data such as the attention map, such the application of loss function will be repeatedly apply to all generated data, such as attention map, to reduce error and to prevent compounding error at each stage of the analysis).).

Claim 15:
The system of claim 14, wherein the one or more Al models include localization Al criteria, wherein the localization Al criteria are used to localize objects of interest on the first image (Kearney et al - 0086-0088 teaches the application of convolutional down sampling (use of CNN) of input original resolution that is pass through a discriminator, which would output better suited local image style characteristic for easier training).

Claim 16:
The system of claim 15, wherein the respective objective functions include a localization loss function (Kearney et al - 0086-0088 teaches the application of convolutional down sampling (use of CNN) of input original resolution that is pass through a discriminator, which would output better suited local image style characteristic for easier training, where 0087-0088 teaches application of loss function to local as well).

Claim 17:
Kearney et al teach:
The system of claim 16, wherein the one or more Al models are deep learning models utilizing a convolutional neural network architecture (0077 teaches the use of CNN (convolutional neural network); 0119, 0153, 0172 teaches the use of CNN and detail of its layers).

Claim 18:
Kearney et al teach:
The system of claim 17, wherein the one or more Al models utilize a first set of common layers (0063 teaches common layer of convolutional neural network such as funny connected layer; 0153 teaches convolutional first and last layers; 0236-0238 teaches first and last layers, multiple hidden layers of deep neural network, convolutional neural network and other type of neural network. One ordinary in the art know the anatomy of the neural network to have layers such as first (input), hidden layer(s) and output layer, these are view common layers of an AI (including CNN or DNN)).

Claim 20:
Kearney et al (US 2020/0364624) teaches the following subject matter: 
classification Al criteria, wherein the classification Al criteria are used to classify whether a first image of the training images indicates that a user likely has cancer or that the user is likely cancer-free (0082 teaches the use of first set of training data entries, where above teaches these are the first input dental image; figure 1 and 0058 teaches perform outcome and indicating the condition of the patient; 0345 teaches diagnostic prediction of healthy (cancer-free) or carious lesion detected invasive (cancer) of a patient (user));
localization Al criteria, wherein the localization Al criteria are used to localize objects of interest on the first image (0086-0088 teaches the application of convolutional down sampling (use of CNN) of input original resolution that is pass through a discriminator, which would output better suited local image style characteristic for easier training)
Kearney et al teach all the subject matter above but not the following which is taught by Jetley et al:
The computer program product of claim 19, wherein the one or more Al models comprise: 
attention map Al criteria, wherein the attention map Al criteria are used to generate attention maps, wherein the attention maps are representations of areas of the training images that the classification Al criteria utilized to make a classification (0016 teaches generation of an attention map for training a neural network; 0028 teaches The NN (neural network) training component 42 trains a neural network (NN) 64, such as a ConvNet. The neural network includes an ordered sequence of supervised operations (i.e., layers) that are learned on the set 60 of training images 62, and associated attention maps 56. In some embodiments, at least a part of the neural network 64 may be pre-trained on another task, such as categorization. The training component 42 is then used to adapt the (partially) pre-trained neural network to the saliency prediction task. 0070 teaches where the use of convolutional neural network (CNN) are used and for training). 
Kearney et al and Jetley et al are both in the field of image analysis, especially the use of neural network such as CNN for medical image diagnosis such that the combine outcome is predictable.  
	Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the use of CNN of Kearney et al with attention map of Jetley et al for generation of saliency maps to optimizing an objective function over the training set for the neural network as disclosed by Jetley et al in Abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kearney et al (US 2020/0405242) teach System And Methods For Restorative Dentistry Treatment Planning Using Adversarial Learning - A plurality of machine learning models 1414 are independently trained to generate predictions 1416. Due to the stochastic nature of the training of machine learning models, the parameters of each machine learning model 1414 will be different, even if trained on the same sets of training data. Alternatively, different training data sets may be used for each machine learning model 1414 such that each is slightly different from one another. In yet another alternative, hyperparameters or other parameters that govern training of each model may be deliberately set to be different from one another. In yet another alternative, different types of machine learning models 1414 (DNNs and CNNs) or differently structured machine learning models (different numbers of stages, differently configured stages, different attention gate configurations, etc.) may be used in order to ensure variation among the machine learning models 1414. The dynamic model 1428 may then (a) randomly select among a plurality of models 1414 to make each prediction 1416, (b) combine predictions 1416 from all or a subset of the models 1414 and combine the predictions 1416, (c) apply random weights to the predictions 1416 from all or a subset of the models 1414 and combine the weighted predictions to obtain a final prediction that is output from the dynamic model  (0236).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        lwr m